In The


Court of Appeals


Ninth District of Texas at Beaumont


____________________


NO. 09-02-501 CV

____________________


DANNY J. HILL AND RHONDA HILL, Appellants


V.


VANDERBUILT MORTGAGE & FINANCE, INC., Appellee




On Appeal from the 75th District Court
Liberty County, Texas

Trial Cause No. 63310




MEMORANDUM OPINION (1)
	We have before the Court a "Joint Motion to Vacate Trial Court's Judgment and
Remand for New Trial."  The appellants, Danny J. Hill and Rhonda Hill, and the appellee,
Vanderbuilt Mortgage & Finance, Inc., ask this Court to vacate the judgment of the trial
court and remand the cause for new trial.  The Court finds the motion complies with Tex.
R. App. P. 42.1(a)(2).
	It is, therefore, ORDERED that the judgment of the trial court is VACATED and
the cause is REMANDED to the 75th District Court of Liberty County, Texas, for further
proceedings on the merits of the case.  Costs shall be assessed against the party incurring
such costs.
	VACATED AND REMANDED.	
									PER CURIAM

Opinion Delivered March 20, 2003 
Before McKeithen, C.J., Burgess and Gaultney, JJ.
1. Tex. R. App. P. 47.4.